Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is  objected to because of the following informalities:  Claim 11 currently depends from itself. It is assumed that claim 11 is intended to depend from claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2, the limitation of “a shoulder belt extending through the “one of the buckle or the clip” is confusing, because it lacks correspondence with the invention as disclosed. As seen in Figure 3, for instance, and as described in claim 1, the lap belt (14) includes the “one of the buckle or clip” (24) slidably attached to it, and with respect to claim 2, it is the other of the buckle and clip (26) that has the In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). See MPEP 2173.03. The Examiner suggests amending claim 2, to read:
Claim 2 (suggested language) The assembly of claim 1, further comprising a shoulder belt extending through the other of the buckle or the clip, wherein the belt is a lap belt. 
	Regarding claim 7, “a second buckle or a second clip releasably engageable with each other” is unclear because if there is only one, as is implied by the “or”, then it is unclear how they can be engaged with each other. Additionally, as disclosed, it is the second clip that is attached to the belt.  The Examiner suggests amending this claim to read:
Claim 7 (suggested language) The assembly of claim 1, further comprising a second buckle and a second clip releasably engageable with each other, wherein the is attached to the belt. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sone (WO 2008/120417 A1) see also attached machine language translation. Regarding claim 1, Sone teaches an assembly including a belt (10, see Figure 3) that has a first inflatable portion (14B) inflatable to an inflated position, a second inflatable portion (14A) inflatable to an inflated position, and an intermediate portion (11,10) between the first inflatable portion and the second inflatable portion, the intermediate portion including a fluid channel ((14, see Figure 5) connecting the first and second inflatable portions and a clip (6) is slidably attached to the intermediate portion. Regarding claim 10, the clip (6) includes a slot (6a) and the intermediate portion extends through the slot. Regarding claim 11, as seen in Figure 5, the slot is sized to allow the fluid channel to inflate. Regarding claim 12, the belt is elongated and the first and second inflatable portions are inflatable to an inflated position having a thickness perpendicular to the longitudinal axis greater than a thickness of the intermediate portion (see Figure 6A.) Regarding claim 13, inner bag 14 is a tube disposed in the fluid channel. 
Allowable Subject Matter
Claims 14-18 are allowed.
Claim 9  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 14, the combination of a side buckle and a buckle or clip slidably conneted to the lap belt that is engageable with the shoulder belt, and an inflatable lap belt was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO teach four point seat belts of interest, inflatable seat belts of interest, and slidable buckles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH ILAN whose telephone number is (571)272-6673.  The examiner can normally be reached on Monday-Friday, 9:00-530 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/ Primary Examiner, Art Unit 3616